     Case 2:19-cv-00410-TLN-DMC Document 37 Filed 06/17/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9               EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

10

11 TRAVIS CHAPMAN and JOHN                             Case No. 2:19-cv-00410-TLN-AC
   CHURCHWELL, individually, on behalf of all
12 others similarly situated, and as representatives
   of the State of California on behalf of all
13 aggrieved employees,

14                 Plaintiffs,
                                                       ORDER GRANTING REQUEST TO SEAL
15          v.

16 FEDEX GROUND PACKAGE SYSTEM,
   INC., a Delaware corporation d/b/a FedEx
17 Home Delivery, and DOES 1 through 50,
   inclusive.
18
                 Defendants.
19

20

21          The Court has considered Defendant FedEx Ground Package System, Inc.’s Request to
22 Seal Documents pursuant to Federal Rule of Civil Procedure 26 and Local Rule 141 (ECF No.

23 33), as well as the referenced documents produced and marked as Confidential under the parties’

24 stipulated Protective Order (ECF No. 35). Good cause appearing due to the confidential nature of

25 Exhibits A-1 through A-5 of the Declaration of Sam Stahle, the Court GRANTS Defendant’s

26 Request. The Clerk of the Court is directed to file the following document UNDER SEAL:
27 ///

28 ///
     Case 2:19-cv-00410-TLN-DMC Document 37 Filed 06/17/20 Page 2 of 2


 1        (1) The Declaration of Sam Stahle (ECF No. 34-1) filed in support of Defendant’s Motion

 2           to Add Contracted Service Providers as Necessary Parties.

 3        IT IS SO ORDERED.

 4 DATED: June 16, 2020

 5

 6

 7
                                                       Troy L. Nunley
 8                                                     United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
